Citation Nr: 1711191	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for thoracolumbar spine degenerative disc disease.

2.  Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A February 2009 decision granted service connection for the Veteran's bilateral hearing loss, but at a noncompensable level, and denied service connection for degenerative disc disease of the thoracic and lumbar spine (claimed as back problems).  In an October 2013 Board decision, the Veteran was granted service connection for his back problems.  In a November 2013 rating decision, the Veteran was granted a disability rating of 10 percent for those back problems.  The April 2014 decision continued the Veteran's noncompensable rating for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons set forth below, the decision regarding the Veteran's claim for entitlement to a compensable disability rating for his bilateral hearing loss is denied.

The issue of  entitlement to an initial disability rating greater than 10 percent for thoracolumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss has been manifested by hearing acuity of no worse than Level I in the right ear and no worse than Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for disability compensation for bilateral hearing loss, among other claimed disabilities, was received by the RO in January of 2008.  His April 1966 medical examination upon entrance into the service shows normal hearing levels.  His April 1968 separation examination shows slight hearing loss.  His December 2008 Compensation and Pension VA Examination, citing this information, opined it likely that this hearing loss was due to acoustic trauma occurring while the Veteran was in service in Vietnam.  The RO thus granted service connection for the disability, but based on the hearing test results from the December 2008 VA Examination, did not assign the disability an initial compensable rating level.  The Veteran did not dispute the initial rating, but in December 2013 filed a claim for increased evaluation for his bilateral hearing loss.  An April 2014 rating decision continued a noncompensable rating for bilateral hearing loss.  The Veteran filed a notice of disagreement, and this appeal ensued.  

I.  Hearing Loss

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. 38 C.F.R. § 4.85 (2016).  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. § 4.85, 4.86 (2016).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of § 3.383 of this section. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA examination in December 2008.  The examiner noted that the Veteran experienced problems understanding speech clearly and hearing in noisy environments.  The Veteran's Maryland CNC Word List speech recognition score was 92 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
35
55
33.75
LEFT
20
25
55
70
42.5

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level I in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in September 2014.  The examiner noted that the Veteran had reported to him that his hearing loss impacted his ordinary conditions of daily life, including the ability to work, with respect to communication abillity.  The Veteran's Maryland CNC Word List speech recognition score was 100 percent in the right ear and 94 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
40
65
35
LEFT
15
25
55
70
41

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level I in the left ear. 

Again, entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the evidence above, a compensable rating for the Veteran's bilateral hearing loss is not warranted.

The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of his difficulty with hearing affecting his daily life.  The Board also acknowledges the Veteran's statement that he was told at the September 2014 VA examination that he should seek hearing aids, and that on that basis an increased rating was warranted.  

Further, the Board notes that the Veteran disputes the claims of the examiner with respect to a scheduled January 2012 VA examination regarding the Veteran's lack of cooperation as a basis for the failure of the examination to produce usable results.  The record reflects no claims by the Veteran regarding the adequacy of the subsequent September 2014 VA examination.  Moreover, the last statement on the matter submitted directly by the Veteran into the record, a November 2014 statement in support of his claim, offers the view that the September 2014 VA examination was "properly administered" and also that at that time he was "content to withdraw my claim for increased compensation for bilateral Hearing Loss."  The Board nevertheless considers the increased rating matter here in response to the October 2015 informal hearing presentation submitted by the Veteran's representative, which again cites the issue as being in dispute.

The Board finds that the Veteran is both competent and credible in his report of his hearing loss symptomatology.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations, the Veteran's hearing loss does not meet the criteria for a rating higher than that already assigned.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

The Board also finds that the rating schedule adequately addresses the Veteran's hearing loss disability and functional loss, which includes difficulty understanding speech clearly and hearing in noisy environments.  These are not unusual or exceptional symptoms; rather, they are frequently cited complaints from people with hearing problems and the cardinal signs and symptoms of hearing loss.  See Thun v. Peake, 22 Vet. App, 111 (2008).  Hearing loss has not caused him to be hospitalized, and there is no evidence or allegation that it significantly impacted his work, beyond what is already captured in the rating schedule.  See 38 C.F.R. § 3.321(b)(1) (2016); see also 38 C.F.R. § 4.16 (2016).  The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.").  

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted. 

II.  Duties to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2014, prior to its issuance of the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The January 2014 letter was time- and content-compliant.  See 38 C.F.R. § 3.159 (b)(1)(2016); see also, Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  He was afforded VA examinations and all available relevant evidence was obtained.  The evidence contains VA treatment records, adequate VA examination reports, and service treatment records.  The Veteran has not indicated that the VA is missing any relevant records, has not provided any additional releases for the VA to obtain any outstanding private treatment records, and has not provided any additional records himself.  As the Veteran has not indicated that there are any deficiencies in the record, the VA has fulfilled its duty to assist the Veteran in obtaining all identified records. 

In sum, there is no additional evidence or notice that would be reasonably likely to aid the Veteran in substantiating his claim other than is requested in the remand below.  See 38 C.F.R. § 3.159 (c)(2016). 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran was afforded a new VA examination for his thoracolumbar spine degenerative disc disease in October 2014.  That examination served largely as the basis for the November 2014 supplemental statement of the case determining to continue the Veteran's 10 percent rating for that disability.

The Veteran has submitted into the record multiple statements regarding his view of the inadequacy of the October 2014 VA Examination, as well as submitting what he offers as his own handwritten notes made on the day of the examination.  Aside from concerns regarding the brevity of the examination, as well as what he interprets to be the examiner's inadequate attentiveness during the exam, all detailed in a December 2014 submission, the Veteran offers his view as to certain basic factual inadequacies regarding the information contained in the examination report.  Specifically, he disputes that the examiner observed his movements closely enough to make accurate measurements during the range of motion assessment portion of the examination.  Further, the Veteran, in a separate November 2014 submission, disputes the examiner's report that she saw no objective evidence of pain, which the Veteran offers "should have been evident in the grimaces on my face had the examiner bothered to look at me instead of looking at the computer screen while she typed."  In addition, he disputes the examination report entry stating that he denied having flare ups, stating that he does, in fact, have flare ups and that he does not recall making any contrary statements to the examiner.  In addition, the Veteran reports his condition as worsening, not improving as the October 2014 VA examination indicates, citing a treatment record from a VA radiologist.

Here, the Veteran's contentions about the October 2014 VA examination are comprised of objectively observable matters, not medical conclusions, and are therefore entitled to weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran competent and his statements sufficiently credible to warrant a new examination for his thoracolumbar spine degenerative disc disease.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. First, the AOJ shall collect all relevant, available medical treatment records not already a part of the record.

2. Second, the AOJ shall schedule a new examination to evaluate the severity of the Veteran's thoracolumbar spine degenerative disc disease.  The claims folder must be made available to and reviewed by the examiner.  In the event that no examiner other than the one who performed the October 2014 examination is available, that examiner is specifically asked to review the Veteran's concerns regarding that examination and to consider those concerns in conducting the new examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's thoracolumbar spine degenerative disc disease.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including relevant ranges of motion and the specific degree at which pain begins.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing motion or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App. 158 (2016). 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the  disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's disability.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


